Citation Nr: 0928145	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-07 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In December 2008, the Board remanded the issue of entitlement 
to service connection for peripheral vascular disease, to 
include as secondary to service-connected diabetes mellitus, 
type II.  This claim was granted by the RO in the May 2009 
rating decision.  This is considered a full grant of benefits 
sought on appeal and will not be reviewed by the Board 
herein.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remanding this issue is required because 
the RO did not comply with either the Board's May 2007 or 
December 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (holding that RO compliance with remand directives 
is not optional or discretionary and the Board errs as a 
matter of law when it fails to ensure remand compliance).  In 
the May 2007 remand, the Board instructed the RO to obtain an 
examination regarding the etiology of the appellant's 
gastroesophageal reflux disease (GERD).  The examiner was 
instructed to provide an opinion regarding whether the 
appellant's GERD was caused or aggravated by his service-
connected diabetes mellitus, type II.

In April 2008, a VA examiner opined that the appellant's 
service-connected diabetes mellitus, type II, and 
posttraumatic stress disorder (PTSD) did not cause GERD.  The 
examiner then noted that PTSD and the appellant's other 
comorbid disorders could aggravate GERD, but that it would 
require speculation to provide such an opinion.  The examiner 
did not address whether the appellant's GERD was aggravated 
by his service-connected diabetes mellitus, type II.  As 
such, the Board remanded this issue in December 2008 for an 
additional VA medical opinion.

In February 2009, a VA examiner found that the appellant's 
GERD was not caused by or related to his active military 
service because it occurred after his discharge.  Based upon 
a review of medical literature, the examiner further found 
that the appellant's GERD was not aggravated by his service-
connected diabetes mellitus, type II.  The examiner did not 
address whether any of the medications prescribed to the 
appellant for any of his service-connected disabilities 
aggravated his GERD.  Specifically, as asserted by the 
appellant's representative, the examiner did not address 
whether the appellant's prescription for aspirin or Metformin 
(Avandamet) aggravated his GERD.  As such, remand is required 
for an additional medical opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion, 
from the February 2009 VA examiner if 
possible, addressing whether the 
appellant's GERD is aggravated by any of 
the medications prescribed to him for a 
service-connected disability.  The VA 
claims folders must be made available to 
and reviewed by the examiner.  Following a 
review of the claims file, the examiner 
must provide an opinion as to whether any 
of the medications prescribed to the 
appellant for a service-connected 
disability aggravates the appellant's 
GERD, including, but not limited to 
aspirin and Metformin.  If the examiner 
finds that any of the medications taken by 
the appellant secondary to a service-
connected disability aggravates his GERD, 
the examiner must indicate whether the 
baseline level of severity of GERD is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the disability.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

2.  The resulting examination report must 
be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall, 11 Vet. 
App. at 271.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

